Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge Prescott, in the Circuit Court for Montgomery County. The petitioner was convicted in the Circuit Court for Anne Arundel County of assault with intent to kill and sentenced to three'years in the House of Correction from July 9, 1954. Aside from a contention that the evidence was insufficient to convict, which obviously cannot be raised in this proceeding, the petitioner contends that the indictment was defective, in that he was named as “Edward”, whereas *631the proof showed his name is “Everett”. Defects in an indictment, in the nature of a variance, cannot be reviewed in a habeas corpus proceeding. Ahern v. Warden, 203 Md. 679, 680.

Application denied, with costs.